Citation Nr: 1139645	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-21 791	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension for accrued benefits purposes.

2.  Entitlement to service connection for cerebrovascular accident (stroke) residuals, including as secondary to service-connected diabetes mellitus, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1974.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama, which, in pertinent part, granted service connection for diabetes mellitus, effective in December 2005, denied entitlement to service connection for stroke residuals, reopened the claim for entitlement to service connection for hypertension, and then denied the reopened claim on the merits.  The appellant perfected an appeal of those determinations.

The February 2007 rating decision also denied a compensable rating for service-connected hearing loss, and the appellant appealed the determination in her January 2008 notice of disagreement (NOD).  In a March 2009 statement (VA Form 21-4138), however, the appellant withdrew her appeal of that issue.  Hence, that issue is not before the Board and will not be addressed below in either the decision or the remand portion of the document below.  See 38 C.F.R. §§ 20.200, 20.204 (2011).

The issues of entitlement to service connection stroke residuals, including as secondary to service-connected diabetes mellitus, for accrued benefits purposes, and entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, for accrued benefits purposes, are addressed in the REMAND portion of the document below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  In a December 1975 rating decision, the RO denied entitlement to service connection for hypertension on a direct and presumptive basis; the Veteran did not file a NOD.

2.  In December 2005, prior to his death, the Veteran filed to reopen his claim for service connection for hypertension.  The claim to reopen was pending at the time of his death in March 2006.

3.  Additional evidence received since the RO's December 1975 decision which denied entitlement to service connection for hypertension, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1975 decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received since the RO's December 1975 decision which denied entitlement to service connection for hypertension, and the claim for entitlement to service connection is reopened for accrued benefits purposes.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156a.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102 , 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002).

In light of the favorable decision below as it relates to the finding that new and material evidence has been received to reopen the claim of service connection for hypertension, no further discussion of VCAA is necessary with regard to whether VA complied with the notice and assistance provisions.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).  With regard to the merits of this issue, the matter of VCAA compliance will be addressed in a future merits decision after action is undertaken as directed in the remand section of this document below.

Accrued benefits

In November 1975, the Veteran filed a claim for entitlement to service connection for hypertension.  A December 1975 rating decision denied the claim.  A January 1976 letter notified the Veteran of the decision and of his appeal rights.  The Veteran did not submit an NOD with that decision.  38 U.S.C.A. § 7105.  Thus, the December 1975 rating decision became final.

In December 2005, the Veteran filed an application with the RO to reopen his claim for entitlement to service connection for hypertension.  The Veteran died in March 2006 prior to issuance of a decision on his claim.  Thus, at the time of the Veteran's death, he had a pending claim of whether new and material evidence had been received to reopen the claim of entitlement to service connection for hypertension.

As a matter of law, however, veterans' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  Nevertheless, although the Veteran's claim terminated with his death, the regulations set forth a procedure for a qualified survivor to carry on, to a limited extent, a deceased veteran's claim for VA benefits by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appellant filed a timely claim for accrued benefits.  Thus, the Veteran's application to reopen his claim was not finally adjudicated at the time of his death.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007).  Further, while the claim for accrued benefits is separate from the claim filed by the Veteran prior to his death, the accrued benefits claim is derivative of the Veteran's claim, and the appellant takes the Veteran's claim as it stood on the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  

New and Material Evidence

As noted in the Introduction, the February 2007 rating decision reopened the claim for entitlement to service connection for hypertension.  The Board notes, however, that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001). The appellant has had the opportunity to present evidence and argument in support of her appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to her.  Bernard v. Brown, 4 Vet. App. 384, 392-94   (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c) , and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108 .  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). 

The RO received the Veteran's request to reopen his claim in December 2005 prior to his death in March 2006, and the regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
As detailed earlier, a December 1975 rating decision denied entitlement to service connection for hypertension.  The evidence of record, per the rating decision, is that the service treatment records, to include the physical examination at his retirement from active service, did not document any elevated blood pressure readings.  The December 1975 VA examination report reflected the Veteran's sitting blood pressure reading was 130/90, and his recumbent reading was 140/90.  The repeat readings were, 130/88 sitting; and, 150/92.  The December 1975 rating decision determined the Veteran's blood pressure readings at the examination were in the high range but normal.  Further, in light of the finding that there was no diagnosis of hypertension during active service, a grant of service connection would have to be on a presumptive basis.  The RO determined that the Veteran was not entitled to that, in as much as his then current blood pressure readings would have been 0 percent compensable.  To receive service connection on a presumptive basis, the Veteran's blood pressure needed to have manifested to at least a compensable degree during the presumptive period of within one year of his retirement from active service.  See 38 C.F.R. §§ 3.307a, 3.309(a).  As already noted, the Veteran did not appeal that decision.

In support of his application to reopen his claim, the Veteran submitted a January 2006 report from P.L.S., M.D., the Veteran's personal physician.  Dr. S noted the Veteran was treated for hypertension in the 1970s by another physician and he, Dr. S, assumed treatment of the Veteran in the early 1980s.  Dr. S provided a list of blood pressure readings of the Veteran from the 1960s and 1970s, several of which reflected diastolic pressure of 90.  Based on his review of those readings, Dr. S opined the onset of the Veteran's hypertension was most likely in the early to mid-1970s, and that he was on medication as early as 1979.

The February 2007 rating decision determined the Veteran was treated for essential hypertension after the Veteran's retirement from active service.  The February 2007 rating decision implied that there was no causal connection between the Veteran's hypertension and his active service.  The Board agrees that Dr. S's medical report constitutes new and material evidence, and that the claim was properly reopened.  38 C.F.R. § 3.156(a).  Further, the addition of diabetes milletus as a service-connected disease to the record is also new and material evidence.  Contrary to the RO, however, the Board finds the appellant's claim is not yet sufficiently developed for a decision on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened, and to this extent the appeal is allowed.
REMAND

As noted earlier, the February 2007 rating decision granted service connection for diabetes mellitus as secondary to presumed exposure to herbicides in Vietnam.  In the March 2009 document that withdrew her appeal of the claim for an increased rating for the Veteran's hearing loss, which was prior to issuance of the statement of the case (SOC), the appellant informed the RO she also wanted the claims for entitlement to service connection for hypertension and the stroke residuals also considered as secondary to the service-connected diabetes mellitus.

A June 2009 RO letter informed the appellant that her NOD for consideration of service connection on a secondary basis was not accepted, as the Veteran did not claim entitlement to service connection on a secondary basis, and that she could disagree with that determination if she so desired.  The appellant asserted on her substantive appeal (VA Form 9) that many of the Veteran's diseases were due to his diabetes, and she did not understand why he was not granted service connection.  The Board deems the appellant's assertions on her Form 9 as a disagreement with the RO's June 2009 letter.  The appellant was entitled to consideration of every possible theory of entitlement the Veteran could have asserted.  Consequently, the Board does not deem it necessary for the RO to issue a separate SOC for consideration of service connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection, to include on a secondary basis in accordance with 38 C.F.R. § 3.310, and how a disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  After the above is complete, and after allowing the appellant and her representative adequate time to respond, review the appellant's claim for accrued benefits, on both a direct and secondary basis, de novo on the basis of the evidence of record.  If either claim is not granted to her satisfaction, send her and her representative a supplemental SOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


